Citation Nr: 9907323	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
blindness.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1946.

In rating actions dated from August 1947 to May 1962, service 
connection for defective vision was denied.  The record then 
shows that in July 1962, the veteran's claim was 
reconsidered.  Nevertheless, service connection for a 
refractive error of the eye and incurrence of disease or 
trauma to the eyes remained denied.  The veteran did not 
appeal the determination within the applicable time period; 
therefore, the claim became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.156 (1998).  

In September 1983 the veteran indicated that he again wanted 
to reopen the claim of entitlement to service connection for 
blindness.  In reply, by September and October 1983 letters, 
the RO told the veteran that new and material evidence had 
not been submitted to reopen the claim for service 
connection.  Again, the veteran did not appeal and his claim 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

In March 1994, the veteran once again submitted an informal 
claim for entitlement to service connection and in January 
1995, the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted and, thereby, confirmed and continued the prior 
denials.  The veteran filed a timely notice of disagreement.  
In July 1995, the RO issued to the veteran a statement of the 
case which told the veteran that in order to reopen a claim, 
new and material evidence must be presented.  In the 
statement of the case, the RO advised the veteran of 
applicable law pursuant to Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  The RO told the veteran that evidence was 
considered new when it is not merely cumulative of other 
evidence of record, and is considered material when it is 
relevant and probative to the issue(s) at hand.  The RO also 
told the veteran that to justify a reopening of a claim on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  The veteran thereafter perfected the 
appeal.  An August 1996 supplemental statement of the case 
also shows that the RO confirmed and continued the denial 
under the Colvin analysis.

On appellate review in June 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for due process 
considerations and to obtain additional development.  After 
completing the requested development, to the extent possible, 
and after readjudicating the veteran's claim, the issue 
remained in a denied status.  In the April 1998 supplemental 
statement of the case, the denial was again confirmed and 
continued under the Colvin test.  The case was returned to 
the Board for appellate review.  

On appellate review in August 1998, the Board, applying the 
Colvin test, determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for the veteran's eye disorders.  The 
veteran appealed to the United States Court of Veterans' 
Appeals (Court).
In an October 1998 Joint Motion For Remand To The Board and 
To Stay Further Proceedings, the parties moved the Court for 
an order vacating the Board's August 1998 decision and to 
stay further proceedings in the appeal pending the Court's 
decision on the motion.  In the joint motion, the parties 
recalled that the Board declined to reopen the appellant's 
claim for service connection for blindness on the basis that 
no new and material evidence was presented since the last 
final disallowance.  The parties then argued that a remand 
was required based upon the Federal Circuit Court of Appeals' 
decision in Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998).  
It was explained that in September 1998, after the Board 
issued its decision, the Federal Circuit rendered its 
decision in Hodge in which it overturned the test for new and 
material evidence formulated in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), and held that the regulatory 
definition contained in 38 C.F.R. § 3.156(a) was controlling.  
Hodge, supra.  The parties then noted that the Board's 
determination that the appellant did not present new and 
material evidence in the instant case relied on the Colvin 
test invalidated by the Federal Circuit.  Therefore, the 
Board's decision should be vacated and remanded for 
application of the regulatory definition of new and material 
contained in 38 C.F.R. § 3.156(a) and pursuant to Hodge, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  
In the joint motion for remand, the parties also noted that 
the Board should set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record.  See 38 U.S.C. § 7104(d)(1); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The parties 
also noted that in determining whether the new evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim", 38 C.F.R. 
§ 3.156(a), "the credibility of the [new] evidence is 
presumed.  Evans v. Brown, 9 Vet. App. 273 (1996), citing 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
the parties added that the appellant should be free to submit 
additional evidence or arguments to the Board (or RO if 
appropriate).  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In October 1998, the Court granted the motion for remand so 
the Board decision was vacated and remanded pursuant to 
38 U.S.C. § 7252(a).  Accordingly, the case is currently 
before the Board for appellate review.


REMAND

As noted above, in August 1998 when determining whether the 
evidence presented by the appellant qualified as "new and 
material", the Board applied the materiality test adopted by 
the Court in Colvin.  Under Colvin, evidence was deemed 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  See Colvin, 
1 Vet. App. at 174.  Again, in Hodge the Court invalidated 
this test, reasoning that the "reasonable likely to change 
the outcome" requirement was inconsistent with the 
promulgated regulation on point, 38 C.F.R. § 3.156(a), which 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Fossie v. West, 12 
Vet. App. 1, 4 (1998); Hodge, supra.  Under Hodge, the 
reopening standard merely calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. at 4.

After reviewing the July 1995 statement of the case and the 
August 1996 and April 1998 supplemental statements of the 
case, it appears as though throughout the appellant's appeal, 
his claim has been adjudicated based upon the Colvin 
analysis.  Because neither the Board nor the RO has 
considered the new criteria or provided the appellant with 
notice of its intention to rely on the change in law and the 
opportunity to respond to it, due process requires that the 
case be remanded to the RO.  That is, due process 
considerations dictate that the veteran's claim of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for blindness be 
evaluated by the RO under the pertinent "change in law."  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Further, when the Board addresses in its decision a question 
that has not yet been addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he or she has been given an adequate opportunity to 
actually submit such evidence or argument, and whether the 
statement of the case provided the claimant fulfills the 
regulatory requirements.  38 C.F.R. § 19.29 (1998).  If not, 
the matter must be remanded to the RO to avoid prejudice to 
the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393; 
38 C.F.R. § 19.9 (1998).  In this case, the veteran has not 
been apprised of applicable law and regulation or provided 
with adequate reasons and bases contemplating the change in 
law.  Therefore, additional development is warranted.

In order to extend to the appellant every equitable 
consideration and to ensure full compliance with due process 
requirements, this case is remanded to the RO for the 
following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence or argument in support of his 
claim.

2.  The RO should review the additional 
evidence submitted, if any, and 
thereafter accomplish any development 
deemed necessary.  The RO should then 
readjudicate the appellant's claim of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
blindness.  All pertinent law, 
regulations and Court decisions should be 
considered, including 38 U.S.C.A. 
§§ 5108, 7105; Hodge v. West, 155 F.3d 
1356, (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


